DISMISS Opinion Filed December 3, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00884-CV

    ANITA HUTCHINGS AND HAYLEY HUTCHINGS, Appellants
                            V.
            THE BERSHIRE COMPANIES, L.P. D/B/A
        THE KRUPP COMPANIES, L.P., DANA HAMPTON,
   AGENT TIGOR HARDONO, AGENT CHRISTINA HILLEBRAND,
 AGENT JOHN WU, AGENT CHELSEA ANTON, CONSERVICE, L.L.C.,
  PARCEL PENDING, INC., QUADIENT, INC., HOOVER SLOVACEK
       ATTORNEYS AT LAW, LLP, HOWARD BOOKSTAFF,
      COLBY BINFORD, AND DANIEL EDMUNDS, Appellees

                 On Appeal from the 471st Judicial District Court
                              Collin County, Texas
                     Trial Court Cause No. 471-02530-2021

                          MEMORANDUM OPINION
            Before Chief Justice Burns, Justice Molberg, and Justice Smith
                           Opinion by Chief Justice Burns
      The Court questioned its jurisdiction over this appeal as there did not appear

to be an appealable order. We directed appellants to file a letter brief addressing our

concern with an opportunity for appellees to file a response. Appellants have

complied.

      Generally, appellate courts have jurisdiction only over appeals from final

judgments and certain interlocutory orders as permitted by statute. See Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014(a). A final judgment is one that disposes of all parties and

claims. See Lehman, 39 S.W.3d at 195.

        Appellants filed a lawsuit against thirteen defendants.                           Four of those

defendants, appellees The Berkshire Companies, L.P. d/b/a The Krupp Companies,

L.P., Dana Hampton, Agent Tigor Hardono, and Agent Chelsea Anton, filed a

motion to dismiss pursuant to Rule 91a of the Texas Rules of Civil Procedure. See

TEX. R. CIV. P. 91a. Appellants appeal from the trial court’s September 1, 2021

order granting that motion. That order, however, is neither a final judgment, as it

does not dispose of all parties and all claims, nor an appealable interlocutory order.

See Lehmann, 39 S.W.3d at 195; see also TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(a). We note that the order states it is “final as to the severed cause.”

However, the record before this Court does not contain a severance order.

        Although appellants filed a letter brief, nothing therein demonstrates our

jurisdiction over this appeal.1 We dismiss the appeal for want of jurisdiction. See

TEX. R. APP. P. 42.3(a).



                                                        /Robert D. Burns, III/
                                                        ROBERT D. BURNS, III
                                                        CHIEF JUSTICE

210884F.P05



    1
     Appellants note the District Clerk has not provided them with a copy of the clerk’s record which
impacts their ability to respond to our jurisdictional letter. Appellants, however, do not assert that a final
judgment exists.
                                                    –2–
                               S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                              JUDGMENT

ANITA HUTCHINGS AND                       On Appeal from the 471st Judicial
HAYLEY HUTCHINGS, Appellants              District Court, Collin County, Texas
                                          Trial Court Cause No. 471-02530-
No. 05-21-00884-CV       V.               2021.
                                          Opinion delivered by Chief Justice
THE BERSHIRE COMPANIES,                   Burns. Justices Molberg and Smith
L.P. D/B/A THE KRUPP                      participating.
COMPANIES, L.P., DANA
HAMPTON, AGENT TIGOR
HARDONO, AGENT CHRISTINA
HILLEBRAND, AGENT JOHN
WU, AGENT CHELSEA ANTON,
CONSERVICE, L.L.C., PARCEL
PENDING, INC., QUADIENT,
INC., HOOVER SLOVACEK
ATTORNEYS AT LAW, LLP,
HOWARD BOOKSTAFF,
COLBY BINFORD, AND DANIEL
EDMUNDS, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered December 3, 2021




                                    –3–